Citation Nr: 0000987	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  94-34 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for degenerative disc 
disease, L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from December 1958 to November 
1960. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  


FINDINGS OF FACT

1.  In a December 1982 decision, the Board affirmed an April 
1981 denial of service connection for a low back disability 
by the RO.

2.  Evidence received since the December 1982 Board decision 
with regard to the low back disability does not bear directly 
or substantially upon the issues at hand, is essentially 
duplicative or cumulative, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

1.  The December 1982 Board decision affirming the denial of 
service connection for a low back disability is final.  
38 U.S.C.A. § 4004(c) (West 1981) (now 38 U.S.C.A. § 7105 
(West 1991)); 38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 7104 
(West 1991); 38 C.F.R. § 19.193 (1981) (now 38 C.F.R. 
§ 20.1103 (1999)).

2.  Evidence received since the December 1982 Board decision 
is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that his service-connected bilateral 
knee disability caused his current degenerative disc disease.  
Historically, the Board notes that a February 1961 rating 
decision granted service connection for the veteran's right 
knee disability, and a November 1962 Board decision granted 
service connection for his left knee disability.

Service medical records are negative for diagnosis or 
treatment of a low back disability.  The October 1960 
separation examination report is negative for a low back 
disability, and a clinical evaluation of the spine was 
normal. 

VA and private medical records from January 1961 to October 
1980 are negative for complaints, diagnosis or treatment for 
a low back disability.  VA examinations in January 1961, 
February 1963, March 1966, July 1967, October 1968, August 
1970, and October 1971 reveal no complaints or findings of a 
low back disability.

An October 1980 VA hospital report notes "a long history of 
low back pain and status post back surgery for bilateral 4th 
and 5th lumbar vertebral herniated discs."  Current 
complaints included continued bilateral gluteal pain 
radiating down the posterior aspects of both thighs, greater 
on the left.  Physical examination revealed a slightly 
decreased sensory post aspect of the left thigh.  The 
diagnostic impression was herniated nucleus pulposus.

On VA examination in February 1981, the veteran complained of 
pain in the knees, hips, and the back of the legs, occasional 
low back pain, and occasional cramps in the feet and calves.  
He gave a history of undergoing lumbar disc surgery in 1972, 
and opined that his service-connected bilateral knee disorder 
caused his current low back disability.  A physical 
examination revealed that the iliac crests were on the same 
level, and the lumbar lordosis appeared normal.  A midline 
incision scar was noted to be well healed and nontender.  The 
muscles were soft and nontender, and the midline and sciatic 
notch were nontender.  A full range of motion of the back was 
noted.  There was no demonstrable weakness of the lower 
extremities, and both calves measured 15 inches.  Reflexes 
were present, straight leg raising was negative, and a 
sensory examination was normal.  X-rays of the lumbosacral 
spine showed degenerative disc disease at all lumbar 
intervertebral discs, which was "at the maximum" at L4-5 
and L5-S1.  The pertinent diagnosis was degenerative disc 
disease of the lumbar spine, maximum at L4-5 and L5-S1 
(postoperative herniated nucleus pulposus).

Based on this evidence, an April 1981 rating decision denied 
service connection for a low back disability as secondary to 
the veteran's service-connected bilateral knee disorder.  The 
veteran filed a notice of disagreement (NOD) with this 
decision in October 1981.  Therein, he maintained that his 
low back disability was related to his service-connected knee 
disability, and explained that he began to experience back 
problems "nine years after [his] knees began to give [him] 
trouble."  

In support of his claim, the veteran attached personal notes 
regarding his medical history since his discharge from 
service, and a work and income summary.  These notes indicate 
that the veteran initially sought treatment for his low back 
complaints from Dr. S. in 1972.  Dr. S. reportedly performed 
several tests, including a milogram, which revealed that the 
veteran's low back disability was causing pain and decreased 
circulation in the lower extremities.  The veteran related 
that Dr. T., one of Dr. S.'s associates, performed a lumbar 
disc operation in August 1972.  He related that he continued 
to experience low back pain, and sought treatment from 
several physicians in San Luis Obispo, California. 

The RO continued the denial of service connection for a low 
back disability in January 1982.  The veteran submitted a 
substantive appeal (Form 9) later that month, perfecting his 
appeal.

A December 1982 Board decision denied the veteran's claim of 
entitlement to a low back disability on both a direct and 
secondary basis.

The veteran sought to reopen his claim for service connection 
for a low back disability in June 1993.  In support of his 
claim, he submitted a November 1968 private medical report 
regarding his bilateral knee disability, personal notes 
regarding his medical history, and a work and income summary.

During a July 1993 VA examination, the veteran reported that 
he first developed back pain in the early 1970s.  He related 
that while a myelogram in 1973 or 1974 relieved his back 
pain, "his legs remained weak."  He explained that he no 
longer experienced "significant" back pain, but experienced 
pain radiating down both legs.  The examiner noted that the 
veteran's main complaints were related to the knees, and 
indicated that the pain appeared to be related to the rubbing 
of the extensor mechanism over the femoral condoyle.  

A physical examination revealed a well healed, 10-centimeter 
(cm) midline scar.  The veteran had a minor, well-compensated 
right dorsal, left lumbar scoliosis with minimal rotation.  
Forward flexion was to 70 degrees, extension was to 20 
degrees, lateral bending was 25 degrees bilaterally, and 
dorsolumbar rotation was 30 degrees bilaterally.  Range of 
motion of the lumbar spine was painless.  The veteran stood 
off balance, 1/2 inch to the left.  He was able to walk on his 
heels and toes without evidence of plantar flexion or 
dorsiflexion weakness.  X-rays of the lumbar spine confirmed 
the presence of marked narrowing at L4-5 and L5-S1.  The 
examiner opined that the loss of height of the lower lumbar 
vertebral bodies was "probably developmental."  The 
pertinent diagnosis was lumbar disc degenerative disease, 
status post disc excision at L4-5, maximal at L4-5 and L5-S1.

A September 1993 VA discharge summary notes complaints of 
chronic low back pain since undergoing a lumbar laminectomy 
in 1972.  The veteran reported pain in the left lower back 
and left hip, which radiated to the left knee.  He explained 
that the pain was more severe with sitting, and indicated 
that he was unable to tolerate sitting for more than five or 
10 minutes.  The veteran denied any bowel or bladder 
symptoms, and reported no numbness or tingling.  There was no 
buckling of the gait, and no radicular symptoms.  A physical 
examination of the back revealed a midline scar secondary to 
the laminectomy.  There was no asymmetry to the paraspinous 
muscles in the lumbosacral area.  A full range of motion of 
the spine was noted.  X-rays of the lumbosacral spine were 
consistent with narrowing of the disc spaces at L2, L3 and 
L4-5.  The diagnostic impression was right buttock pain, 
probably secondary to piriformis syndrome, low back pain 
possibly secondary to piriformis syndrome, and history of 
lumbar laminectomy.  The veteran was discharged on a home 
program of stretching exercises.

A February 1994 rating decision determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for degenerative disc disease.  The 
veteran filed a NOD with this decision the following month, 
and submitted a Form 9 in August 1994. 

In June 1998, the veteran submitted reports from Dr. C., and 
Dr. Z. in support of his claim.  A December 1993 report from 
Dr. Z. notes complaints of left buttock pain and left lower 
extremity pain.  Physical examination of the lumbar spine 
revealed a well-healed midline surgical incision, and mild, 
diffuse tenderness about the midline and paraspinous 
musculature.  Moderate limitation of motion of lumbar 
excursion was noted without significant exacerbation of pain.  
Bilateral lower extremity sensation was intact to light touch 
and pinprick.  X-rays of the lumbar spine revealed chronic 
compression deformities of L2, L3 and L4, with degenerative 
changes at L2-3 and L4-5.  The final assessment was left hip 
trochanteric bursitis, possible spinal stenosis with 
associated lumbar radicular symptomatology to the left lower 
extremity, and status post bilateral patellectomies with 
residual weakness to bilateral knee extensor mechanisms 
without significant limitation of function.  

A report from Dr. C., dated later that month, notes 
complaints of chronic pain in the left hamstring region.  The 
veteran reported experiencing this pain since 1968, but 
indicated that it had increased in severity over the previous 
two years.  He further stated that he experienced lower 
extremity cramps with extended standing.  A physical 
examination revealed a no hamstring or quadriceps tenderness 
to palpation, and no popliteal tenderness to palpation.  
Straight leg raising elicited no pain, and peripheral pulses 
were intact.   Normal tone and bulk were noted in all 
extremities.  The veteran had full strength proximally and 
distally in all extremities, with no focal weakness observed.  
While he walked with a slight limp, and complained of left 
hamstring pain, he was able to walk on his heals and toes 
without difficulty.  A neurologic examination was nonfocal.  
The diagnostic impression was chronic left hamstring area 
pain, chronic left knee/hip pain, and prior lumbar surgery.  
The physician commented that the etiology of the veteran's 
pain was uncertain, and opined that there may be "some 
radicular component to it."  He concluded that "there may 
be some hip or knee pathology related or possible peripheral 
nerve dysfunction."

In May 1999, the RO determined that new and material evidence 
had not been submitted to reopen the veteran's claim for 
service connection for degenerative disc disease.

Analysis

New and Material Evidence

As indicated above, a December 1982 Board decision denied the 
veteran's claim of entitlement to service connection for a 
low back disability on both a direct and secondary basis.  
Decisions of the Board are final and not subject to revision 
on the same factual basis, but may be reopened on the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 3.156(a); Evans v. Brown, 9 Vet. 
App. 273 (1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. 203 (1999).  In addressing whether new 
and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
service connection for degenerative disc disease, L4-5 and 
L5-S1.  The Board notes that the veteran submitted a November 
1968 private medical report, personal notes regarding his 
medical history, and a work income summary in June 1993.  
However, this evidence was of record at the time of the 
December 1982 Board decision.  Thus, it clearly is not new. 

The newly submitted evidence includes a July 1993 VA 
examination report, a September 1993 VA discharge summary, a 
December 1993 report from Dr. C., and a December 1993 report 
from Dr. Z.  While this evidence is new in that it was not 
previously of record, it is fundamentally cumulative of other 
evidence previously submitted and considered by the Board in 
December 1982.  Specifically, the clinical evidence of record 
considered by the Board in December 1982 showed post service 
treatment for the veteran's low back disability, but failed 
to show that the disability was related in any way to the 
veteran's service-connected bilateral knee disorder, or his 
period of active duty.  Medical evidence submitted since the 
final decision simply shows additional post-service treatment 
for his current back disability.  

While the December 1993 reports from Dr. C. and Dr. Z. were 
not of record at the time of the Board's decision in December 
1982, they are merely cumulative.  The report from Dr. Z. 
notes a diagnosis of possible spinal stenosis with associated 
lumbar radicular symptomatology to the left lower extremity, 
however, it does not link the disability to the veteran's 
service-connected bilateral knee disorder, or to service.  
Further, the report from Dr. C. indicates that the etiology 
of the veteran's chronic pain in the left hamstring area is 
unknown, and suggests that "there may be some hip or knee 
pathology related [to the pain in the left hamstring area] or 
possible nerve dysfunction."  Neither of these reports 
contains a medical opinion linking a current back disability 
to service or to a service-connected disability. These 
private medical reports simply demonstrate that the veteran 
received post service treatment for pain in the left buttock, 
hip and left lower extremity.  The medical evidence of record 
at the time of the December 1982 Board decision reflected 
treatment for gluteal pain radiating down the left lower 
extremity.  Accordingly, these reports are not material, as 
they establish no facts that would make the picture more 
complete as to the origin of the veteran's current back 
disability.

Lay evidence of record at the time of the final decision 
consists of statements from the veteran alleging that his low 
back disability was caused by his service-connected bilateral 
knee disorder.  Statements received from the veteran 
subsequent to the December 1982 decision simply reiterate the 
aforementioned allegations, and are merely redundant of 
evidence previously of record, and thus not new.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Therefore, the Board must 
find that the recently obtained evidence is fundamentally 
cumulative.

Overall, the newly-furnished evidence is duplicative and 
cumulative of evidence of record in December 1982.  As noted 
above, decisions of the Board are not subject to revision on 
the same factual basis.  Even assuming arguendo that portions 
of the newly submitted evidence are new, not a single piece 
of such evidence is material within the meaning of 38 C.F.R. 
§ 3.156(a).  Such evidence does not in any way contribute to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's back disability.  See Hodge, 155 F.3d 
at 1363.  

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, because the evidence in this case is not new, it 
is not necessary to go on and determine whether it is 
material. 

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a low back 
disability, under Elkins, supra.  the Board need proceed no 
further.  Indeed, the Board's analysis must end here.  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for 
degenerative disc disease, L4-5 and L5-S1, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals








